UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WO LET CAP IT AL CORPORATION,

                       Plaintiff,
                                                                  ORDER
             - against -
                                                            18 Civ. 12380 (PGG)
WALMART INC. and FLIPKARTPRIVATE
LIMITED,

                       Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the following schedule will apply to Plaintiffs

motion to amend:

               1. Plaintiffs motion is due on January 17, 2020;

               2. Defendants' opposition is due on January 31, 2020; and

               3. Plaintiffs reply, if any, is due on February 7, 2020.

               It is further ORDERED that the deadlines for Defendants' motion to dismiss are

suspended until after the motion to amend is decided.

Dated: New York, New York
        Dz. 3\, 2%/f                         SO ORDERED.



                                            Paul G. Gardephe
                                            United States District Judge
